DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Invention I and Species C directed to Fig. 8 (claims 1-14) in the reply filed on July 11th, 2022. 
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “the first conductive portions” in line 5 which missing the limitation “plurality of” for referring back to the limitation in lines 2-3. Therefore, the above limitation should be amended to “the plurality of first conductive portions” for avoiding confusion.  Appropriate correction is required.
Claim 6 recites “the second conductive portions” in lines 6-7 which missing the limitation “plurality of” for referring back to the limitation in line 3. Therefore, the above limitation should be amended to “the plurality of first conductive portions” for avoiding confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites a redundant “a dimension of the opening in the second direction at a position where the portion of the flat region is provided is the same as a dimension of the opening in the second direction at a position where the other portion of the flat region is provided” in lines 2-5 because claim 11 already recites the same limitation in lines 6-9.


      Allowable Subject Matter
Claims 1-5, 7-11 and 13-14 are allowed over prior art of record.
The following is an examiner' s statement of reason for allowance: 
Regarding claims 1, Ichinoseki et al. (U.S Patent No.: 9,041,098 B2) discloses a semiconductor device in Fig. 2, comprising: a first electrode (41); a first semiconductor region (1 and 2) of a first conductivity type provided on the first electrode and electrically connected to the first electrode; a second semiconductor region (8) of a second conductivity type provided on the first semiconductor region; a third semiconductor region (9) of the first conductivity type provided on the second semiconductor region; an insulating portion (4a) being arranged with a portion of the first semiconductor region, the second semiconductor region, and the third semiconductor region in a second direction (y direction) perpendicular to a first direction (z direction), the first direction being from the first electrode toward the first semiconductor region; a conductive portion (5b) provided inside the insulating portion and arranged with the first semiconductor region in the second direction; a gate electrode (7b) provided inside the insulating portion and arranged with the second semiconductor region in the second direction; and a second electrode (42) provided on the third semiconductor region and electrically connected to the third semiconductor region (column 4, line 53 through column 6, line 67).
Fuda et al. (JP 2017-216363) discloses a semiconductor device an insulating portion (107) including a plurality of first insulating portions and a plurality of second insulating portions alternately provided in the first direction, and outer dimensions of the first insulating portions in the second direction being greater than outer dimensions of the second insulating portions in the second direction (see Fig. 1 and 6).
However, Fuda et al. discloses Schottky barrier diode that is different devices type than the MOSFET of Ichinoseki et al.. Therefore, there is no reason to combine the teaching of Fuda et al. into the teaching of Ichinoseki et al. for disclosing all limitations of claim 1. 
Claims 2-5, 7-11 and 13-14 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6 and 12 would allowed over prior art of record if rewritten or amended to overcome the claim objections and 112 rejections as set forth in the office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818